                THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:20-cr-00120-MR-WCM-2


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
          vs.                   )                     ORDER
                                )
(2) SHEA BURLESON,              )
                                )
                   Defendant.   )
_______________________________ )


        THIS MATTER is before the Court on the Government’s Motion to

Dismiss Counts Eleven, Twelve, Thirteen, and Fourteen of the Indictment as

to Shea Burleson [Doc. 27].

        Upon review of the Government’s Motion,

        IT IS, THEREFORE, ORDERED that the Government’s Motion to

Dismiss [Doc. 27] is GRANTED, and Counts Eleven, Twelve, Thirteen, and

Fourteen of the Bill of Indictment in the above-captioned case, are hereby

DISMISSED WITHOUT PREJUDICE as to the Defendant Shea Burleson

only.




        Case 1:20-cr-00120-MR-WCM Document 29 Filed 04/15/21 Page 1 of 2
     The Clerk is directed to provide copies of this Order to counsel for the

Government, counsel for the Defendant, the U.S. Marshals Service, and the

U.S. Probation Office.

     IT IS SO ORDERED.
                                Signed: April 15, 2021




                                       2

     Case 1:20-cr-00120-MR-WCM Document 29 Filed 04/15/21 Page 2 of 2
